Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Foreign Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Oath/Declaration
3.	The applicant's oath/declaration filed on 07/16/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
4.	The applicant’s drawings submitted on 07/16/2019 are acceptable for examination purposes.

Information Disclosure Statement
5.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Examiner Note
The instant Application is a continuation of U.S. Patent No. 10,440,630 B2, after reviewing the claims of the patent case, the examiner has concluded that a double patenting rejection cannot be reasonably made.

Allowable Subject Matter
6.	Claims 46-73 renumbered as 1-28 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:   
Regarding independent claims 46 and 60, the prior arts of record, alone or in any combination, fail to anticipate, teach, suggest or disclose “transmitting, to a source base station, a first message requesting the source base station to configure a user plane (U-plane) path, wherein the U-plane path connect a data transfer apparatus through the source base station to a user equipment (UE), wherein the first message includes an identifier of the U-plane path and a first Tunnel Endpoint Identifier (TEID) on the data transfer apparatus’s side, the first TEID corresponding to the U-plane path; transmitting, to a target base station, a second message requesting the target base station to transfer the U-plane path from the source base station without changing a connection between the master base station and the UE, wherein the second message includes the identifier of the U-plane path and the first TEID; receiving, from the target base station, a first response to the second message, the first response including a second TEID on the target base station's side, the second TEID corresponding to the U-plane path; transmitting, to the UE, a third message including a data radio bearer, DRB, configuration in which the DRB configuration in the target base 
The present invention distinguishes over the prior art of record in that the closest
prior art of record, the Examiner found neither prior art cited in its entirely, nor based on
the prior art, found any motivation to combine any of said prior art references which
teaches the above applicant’s claim invention. Zhang et al. (US 20140004863 A1)
closest prior art of record discloses macro base station A sends context information of the user equipment to pico base station B, wherein the context information includes cell-radio network temporary identity C-RNTI assigned to the user (See figures 2, 4 and para. 68, 72, 161). Chen et al. (US 20150131618 A1) discloses the first message includes an GTP-U TEID for E-RAB of the source base station and a response message that includes a TEID of the target base station for each E-RAB. Chen further discloses the source base station sends to the MME GTP-U Tunnel Endpoint Identifier (TEID) of the target base station corresponding to each E-RAB (See at least Fig.10 and para. 146-149, 170-187). Moreover, Hegde et al. (US 20100039987 A1) discloses a mobility management entity couple to all 3 base stations Node 112, Nodebi22, and NedeB132. Noted: para. 48 and 49 further disclose the mobility management coupled to 
However, Zhang et al., Chen et al., and Hedge et al., taken alone or in
combination with other prior art references of record, fail to disclose the above limitations of independent claims 46 and 60. 
However, these references, taken alone or in combination, are deficient in
showing the applicant's claimed invention. Therefore, the prior arts of record fail to
anticipate, teach, suggest or disclose all elements of the claimed invention.
Dependent claims 47-59 and 61-73 depending respectively on claims 46
and 60 directly or indirectly, are considered allowable on the basis as the independent
claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466